                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.2
                               Eastern Division

Daniel Valenzuela
                               Plaintiff,
v.                                               Case No.: 1:19−cv−06230
                                                 Honorable Sharon Johnson Coleman
O'Hare Towing Service
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, April 29, 2020:


         MINUTE entry before the Honorable Sunil R. Harjani: Status hearing set for
7/8/20 at 9:15 a.m. This matter has been referred to this Court for discovery supervision
and settlement. The Court has reviewed the parties' joint status report [38] and enters the
parties' proposed discovery schedule as follows: (1) written discovery to issue by May 31,
2020; (2) notice of depositions with agreed upon dates shall issue by August 1, 2020; all
fact discovery shall be completed by September 30, 2020. Mailed notice(lxs, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
